Case 5:20-cv-00272-CJC-KK Document 15 Filed 07/01/20 Page 1 of 13 Page ID #:217




  1
  2
  3
  4
  5
  6
                              UNITED STATES DISTRICT COURT
  7
                             CENTRAL DISTRICT OF CALIFORNIA
  8
  9
 10       ANTHONY MORENO,                               Case No. EDCV 20-272-CJC (KK)
 11                               Plaintiff,
 12                          v.                         ORDER DISMISSING FIRST
                                                        AMENDED COMPLAINT WITH
 13       V. HULL, ET AL.,                              LEAVE TO AMEND
 14                               Defendant(s).
 15
 16
 17                                               I.
 18                                    INTRODUCTION
 19           Plaintiff Anthony Moreno (“Moreno”), an inmate proceeding pro se and in
 20   forma pauperis, filed a First Amended Complaint (“FAC”) pursuant to 42 U.S.C. §
 21   1983 (“Section 1983”) alleging violations of his First Amendment rights. For the
 22   reasons discussed below, the Court dismisses the FAC with leave to amend.
 23                                               II.
 24                                      BACKGROUND
 25           On January 24, 2020, Moreno, who is currently detained at Valley State Prison,
 26   constructively filed 1 a Complaint against five defendants V. Hull, A. DeLeon, R.
 27
      1       Under the “mailbox rule,” when a pro se prisoner gives prison authorities a
 28   pleading to mail to court, the court deems the pleading constructively “filed” on the
      date it is signed. Roberts v. Marshall, 627 F.3d 768, 770 n.1 (9th Cir. 2010); see
Case 5:20-cv-00272-CJC-KK Document 15 Filed 07/01/20 Page 2 of 13 Page ID #:218




  1   Rodriguez, J. Espinosa, and Hernandez (“Defendants”), who are correctional officers
  2   at Ironwood State Prison employed by the California Department of Corrections and
  3   Rehabilitation, in their individual and official capacities. ECF Docket No. (“Dkt.”) 1.
  4   The Complaint arose out of incidents that occurred while Moreno was an inmate at
  5   Ironwood State Prison and alleged Eighth and Fourteenth Amendment violations and
  6   a state law claim for intentional infliction of emotional distress. Id.
  7          On March 12, 2020, the Court dismissed the Complaint with leave to amend,
  8   finding A) the Eleventh Amendment barred Moreno’s claims against Defendants in
  9   their official capacity; B) the Complaint failed to state an Eighth Amendment claim
 10   against Defendants in their individual capacity; and C) the Complaint failed to state a
 11   Fourteenth Amendment claim against Defendants in their individual capacity. Dkt.
 12   12.
 13          On May 28, 2020 Moreno constructively filed the instant FAC against
 14   Defendants in their individual and official capacities. Dkt. 14. The FAC alleges a
 15   First Amendment retaliation claim against all Defendants and sets forth substantially
 16   similar factual allegations as in the Complaint. Id. at 5.
 17          According to the FAC, on May 31, 2018 at approximately 8:30 a.m., defendant
 18   Hull conducted a “random ‘clothed’ pat down body search” of Moreno. Id. at 5.
 19   During the search, defendant Hull “turned to female correctional officer R. Luna,
 20   directing her attention to a small tear located in [Moreno’s] ‘fly button crotch area’
 21   stating to her ‘This is where inmates hide bundles of drugs.’” Id. at 5-6. Defendant
 22   Hull “spread open the ‘fly area’ of [Moreno’s] pants and boxers, then contacted
 23   [Moreno’s] penis while committing the exposure where such exposure was done in a
 24   manner where female officer Luna could view [Moreno’s] exposed penis.” Id.
 25   Moreno questioned defendant Hull regarding his “harassment and unprofessional
 26
 27
 28   Douglas v. Noelle, 567 F.3d 1103, 1107 (9th Cir. 2009) (stating the “mailbox rule
      applies to Section 1983 suits filed by pro se prisoners”).
                                                  2
Case 5:20-cv-00272-CJC-KK Document 15 Filed 07/01/20 Page 3 of 13 Page ID #:219




  1   conduct” and defendant Hull responded: “I’m gonna keep messing with you until I
  2   catch you” and “me and you can get unprofessional whenever you want.” Id. at 6.
  3         On June 1, 2018, Moreno submitted a Form 22 Inmate Request Form
  4   regarding defendant Hull’s “sexual misconduct.” Id. at 6-7.
  5         On June 4, 2018, defendant Hull questioned Moreno regarding the Form 22.
  6   Id. When Moreno explained why he had filed the Form 22, defendant Hull said: “All
  7   right then motherfucker, it’s on! I’m gonna get you now.” Id. at 7.
  8         Later that same day, while returning to his housing unit, Moreno informed
  9   defendant Hernandez he wanted to make a Prison Rape Elimination Act (“PREA”)
 10   call regarding defendant Hull’s conduct. Id. at 9. Defendant Hernandez instructed
 11   Moreno to “go to his cell until she notified the sergeant of Moreno’s intentions.” Id.
 12         Later that same day, defendant Sergeant DeLeon came to Moreno’s housing
 13   unit in connection with Moreno’s request to make a PREA call. Id. Moreno told
 14   defendant DeLeon about the May 31, 2018 search incident, Hull’s comments earlier
 15   that day, as well as two prior incidents with defendant Hull.2 Id. at 9-10. Defendant
 16   DeLeon told Moreno: “If you go through with this then you are going to regret it.
 17   You are going to sit in the hole (administrative segregation) for six months pending an
 18   investigation, and that’s not worth it because your claims do not merit a PREA call.
 19   Think this through very carefully.” Id. at 11. Moreno alleges Defendant DeLeon told
 20   Moreno he “would stop defendant Hull’s threatening (or action to harm or assault
 21   Plaintiff) behavior and that he would include ‘in writing’ that no threatening, harm, or
 22   retaliation would result from this or any previous action or discussion as long as
 23   Plaintiff if he submitted any paperwork forego[ing] the terms ‘threat’ and ‘sexual
 24   harassment’”. Id. Moreno also requested “the reduction in writing . . . [and] he
 25
 26   2      Moreno alleges that on February 12, 2018, he was restrained, slammed into a
 27   wall and strip searched by defendant Hull and told “shit in [a plastic] bag or do you
      want to get fucked up and go to the hole.” Id. at 9-10. Moreno alleges that on May
 28   16, 2018, defendant Hull told another inmate to “tell Moreno to quit putting dope up
      his ass.” Id. at 10
                                                3
Case 5:20-cv-00272-CJC-KK Document 15 Filed 07/01/20 Page 4 of 13 Page ID #:220




  1   wanted a written response from Defendant Hernandez as to why she denied Plaintiff
  2   the opportunity to make a PREA call”. Id. Defendant DeLeon told Moreno to file a
  3   Form 22 and he would make sure defendant Hernandez responded to the Form 22
  4   regarding her reason for denying the PREA call. Id. at 11-12. Moreno alleges
  5   defendant Hernandez failed to respond to the request, and defendant Hull continued
  6   to harass and threaten Moreno and stated in front of other inmates and guards that
  7   Moreno was “crying to the sergeant” and if Moreno “wants to play games then I’m
  8   gonna play too”. Id. at 12-13.
  9         On June 11, 2018, Moreno submitted a Form 22 requesting documentation
 10   regarding the February 12, 2018 incident with Defendant Hull because “it was quite
 11   clear that defendant Hull was going to keep harassing and threatening Plaintiff and
 12   defendant Hernandez had no intention of responding to the Form 22 . . . [despite]
 13   [Moreno] and Defendant DeLeon’s agreement.” Id. at 13. Five hours later,
 14   defendant DeLeon confronted Moreno and said: “I already told you Moreno, if you
 15   keep pressing this issue I’m gonna put you in the hole . . . and that’s after I take you
 16   over to medical, put you in a paper jumpsuit for 24 hours, and perform a rape kit on
 17   you.” Id. at 13-14.
 18         On June 20, 2018, Moreno was interviewed by a lieutenant regarding defendant
 19   Hull’s conduct and defendant DeLeon’s “handling” of Moreno’s allegations. Id. at
 20   13-14. The interview resulted in Moreno being placed in administrative segregation.
 21   Id. at 14. Moreno was also taken to the Triage Treatment Center where a nurse and
 22   then a male doctor conducted a PREA “Screening Evaluation.” Id. at 13-14. The
 23   next day on June 21, 2018, Moreno was interviewed as part of the “Investigative
 24   Services Unit (ISU)” regarding the May 31, 2018 search and allegations against
 25   defendant Hull for sexual misconduct. Id. at 15.
 26         On June 28, 2018, Moreno was released from administrative segregation to A-
 27   Facility, rather than B-Facility where he had been housed previously. Id. at 16. Prior
 28   to his release, Moreno “began administrative remedy grievances as to the sexual
                                                  4
Case 5:20-cv-00272-CJC-KK Document 15 Filed 07/01/20 Page 5 of 13 Page ID #:221




  1   assault claim, the events that transpired February 12, 2018, [and] the [D]efendants’
  2   efforts to ‘chill’ Plaintiff from exercising his First Amendment rights.” Id.
  3         On July 17, 2018, while Moreno was walking on the exercise yard, defendants
  4   Hull and DeLeon were standing in front of the A-Facility Program Office giving
  5   “menacing glances” to Moreno, and defendant Hull informed another correctional
  6   officer: “There’s the bitch who tried to PREA me.” Id. at 19. Moreno submitted a
  7   Form 22 regarding the menacing glances and defendant Hull’s comment. Id.
  8         On July 18, 2018, Moreno submitted another Form 22 to defendant Rodriguez
  9   as to “why defendant DeLeon came to Building Two” the previous day. Id. at 20.
 10         On July 21, 2018, defendant Rodriguez told Moreno: “Hey Moreno, I didn’t
 11   know that you and Sergeant DeLeon w[ere] having problems. Don’t be having me
 12   sign 22 Forms against officers ‘cause we don’t play that crying shit over here.” Id.
 13   Later that day, defendants Rodriguez and Espinosa conducted a cell search of
 14   Moreno’s cell and threw his paperwork and property on his top bunk. Id. at 21.
 15   Afterward, while Moreno was cleaning up his cell, he noticed two sheets of paper that
 16   did not belong to him titled “Hurt Feelings Report” and “Telling Form.” Id. at 21,
 17   Ex. M.
 18         On July 24, 2018, Moreno attempted to call the Coachella Valley Sexual Assault
 19   Hotline number, but when he had trouble completing the call, he informed defendant
 20   Rodriguez of the problem. Id. at 21. Defendant Rodriguez responded: “We’ll put in
 21   a work order.” Id. at 22. Moreno then went to a program office where another
 22   sergeant allowed to facilitate the call, which occurred on speakerphone in front of the
 23   sergeant and defendant Rodriguez. Id. On July 26, 2018, Moreno was informed the
 24   hotline number was “inoperable.” Id. at 18.
 25         On August 6, 2018, Moreno filed a “Staff Misconduct/Harassment” complaint
 26   against defendants Rodriguez and Espinosa for the cell search. Id. at 18-19.
 27         On August 13, 2018, Moreno filed a request for his medical records pertaining
 28   to the PREA medical evaluation on June 20-21, 2018. Id. at 19.
                                                  5
Case 5:20-cv-00272-CJC-KK Document 15 Filed 07/01/20 Page 6 of 13 Page ID #:222




  1          Moreno seeks compensatory and punitive damages. Id. at 22. Moreno
  2   specifically notes his claims for monetary relief have been exhausted. Id.
  3                                               III.
  4                                 STANDARD OF REVIEW
  5          Where a plaintiff is incarcerated and/or proceeding in forma pauperis, a court
  6   must screen the complaint under 28 U.S.C. §§ 1915 and 1915A and is required to
  7   dismiss the case at any time if it concludes the action is frivolous or malicious, fails to
  8   state a claim on which relief may be granted, or seeks monetary relief against a
  9   defendant who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A; see
 10   Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998).
 11          Under Federal Rule of Civil Procedure 8 (“Rule 8”), a complaint must contain a
 12   “short and plain statement of the claim showing that the pleader is entitled to relief.”
 13   Fed. R. Civ. P. 8(a)(2). In determining whether a complaint fails to state a claim for
 14   screening purposes, a court applies the same pleading standard as it would when
 15   evaluating a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6). See
 16   Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012).
 17          A complaint may be dismissed for failure to state a claim “where there is no
 18   cognizable legal theory or an absence of sufficient facts alleged to support a
 19   cognizable legal theory.” Zamani v. Carnes, 491 F.3d 990, 996 (9th Cir. 2007). In
 20   considering whether a complaint states a claim, a court must accept as true all of the
 21   material factual allegations in it. Hamilton v. Brown, 630 F.3d 889, 892-93 (9th Cir.
 22   2011). However, the court need not accept as true “allegations that are merely
 23   conclusory, unwarranted deductions of fact, or unreasonable inferences.” In re
 24   Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir. 2008). Although a complaint
 25   need not include detailed factual allegations, it “must contain sufficient factual matter,
 26   accepted as true, to state a claim to relief that is plausible on its face.” Cook v.
 27   Brewer, 637 F.3d 1002, 1004 (9th Cir. 2011) (quoting Ashcroft v. Iqbal, 556 U.S. 662,
 28   678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009)). A claim is facially plausible when it
                                                   6
Case 5:20-cv-00272-CJC-KK Document 15 Filed 07/01/20 Page 7 of 13 Page ID #:223




  1   “allows the court to draw the reasonable inference that the defendant is liable for the
  2   misconduct alleged.” Id. The complaint “must contain sufficient allegations of
  3   underlying facts to give fair notice and to enable the opposing party to defend itself
  4   effectively.” Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011).
  5         “A document filed pro se is ‘to be liberally construed,’ and a ‘pro se complaint,
  6   however inartfully pleaded, must be held to less stringent standards than formal
  7   pleadings drafted by lawyers.’” Woods v. Carey, 525 F.3d 886, 889-90 (9th Cir. 2008).
  8   However, liberal construction should only be afforded to “a plaintiff’s factual
  9   allegations,” Neitzke v. Williams, 490 U.S. 319, 330 n.9, 109 S. Ct. 1827, 104 L. Ed. 2d
 10   339 (1989), and a court need not accept as true “unreasonable inferences or assume
 11   the truth of legal conclusions cast in the form of factual allegations,” Ileto v. Glock
 12   Inc., 349 F.3d 1191, 1200 (9th Cir. 2003).
 13         If a court finds the complaint should be dismissed for failure to state a claim,
 14   the court has discretion to dismiss with or without leave to amend. Lopez v. Smith,
 15   203 F.3d 1122, 1126-30 (9th Cir. 2000). Leave to amend should be granted if it
 16   appears possible the defects in the complaint could be corrected, especially if the
 17   plaintiff is pro se. Id. at 1130-31; see also Cato v. United States, 70 F.3d 1103, 1106
 18   (9th Cir. 1995). However, if, after careful consideration, it is clear a complaint cannot
 19   be cured by amendment, the court may dismiss without leave to amend. Cato, 70
 20   F.3d at 1107-11; see also Moss v. U.S. Secret Serv., 572 F.3d 962, 972 (9th Cir. 2009).
 21                                                IV.
 22                                       DISCUSSION
 23   A.    THE ELEVENTH AMENDMENT BARS MORENO’S CLAIMS
 24         AGAINST DEFENDANTS IN THEIR OFFICIAL CAPACITY
 25         1.     Applicable Law
 26         “The Eleventh Amendment prohibits federal courts from hearing suits brought
 27   against an unconsenting state.” Brooks v. Sulphur Springs Valley Elec. Co-op., 951
 28   F.2d 1050, 1053 (9th Cir. 1991) (citing Pennhurst State School & Hosp. v. Halderman,
                                                   7
Case 5:20-cv-00272-CJC-KK Document 15 Filed 07/01/20 Page 8 of 13 Page ID #:224




  1   465 U.S. 89, 100, 104 S. Ct. 900, 79 L. Ed. 2d 67 (1984)). As to state officials sued in
  2   their official capacity, the Eleventh Amendment immunizes state officials sued in their
  3   official capacity from claims for retrospective relief (including monetary damage
  4   claims) but does not immunize them from claims for prospective relief (such as
  5   forward-looking injunctive relief). Kentucky v. Graham, 473 U.S. 159, 169-70, 105 S.
  6   Ct. 3099, 87 L. Ed. 2d 114 (1985); Edelman v. Jordan, 415 U.S. 651, 94 S. Ct. 1347, 39
  7   L. Ed. 2d 662 (1974); Ex Parte Young, 209 U.S. 123, 28 S. Ct. 441, 52 L. Ed. 2d 714
  8   (1908).
  9          2.     Analysis
 10          Here, the Eleventh Amendment bars Moreno from pursuing claims that seek
 11   monetary relief against Defendants, who are state employees, in their official capacity.
 12   See Graham, 473 U.S. at 169-70 (holding the Eleventh Amendment bar “remains in
 13   effect when State officials are sued for damages in their official capacity”). Moreno’s
 14   claims against Defendants in their official capacity are, therefore, subject to dismissal.
 15   B.     THE FAC FAILS TO STATE A FIRST AMENDMENT
 16          RETALIATION CLAIM AGAINST DEFENDANTS HULL AND
 17          HERNANDEZ IN THEIR INDIVIDUAL CAPACITY
 18          1.     Applicable Law
 19          “Prisoners have a First Amendment right to file grievances against prison
 20   officials and to be free from retaliation for doing so.” Watison, 668 F.3d at 1114
 21   (citation omitted); Soranno’s Gasco, Inc. v. Morgan, 874 F.2d 1310, 1314 (9th Cir.
 22   1989). To state a viable First Amendment retaliation claim, a prisoner must allege five
 23   elements: “(1) [a]n assertion that [a prison official] took some adverse action against
 24   an inmate (2) because of (3) that prisoner’s protected conduct, and that such action
 25   (4) chilled the inmate’s exercise of his First Amendment rights, and (5) the action did
 26   not reasonably advance a legitimate correctional goal.” Rhodes v. Robinson, 408 F.3d
 27   559, 567-68 (9th Cir. 2005); see Pratt v. Rowland, 65 F.3d 802, 808 (9th Cir. 1995)
 28
                                                   8
Case 5:20-cv-00272-CJC-KK Document 15 Filed 07/01/20 Page 9 of 13 Page ID #:225




  1   (observing prisoner “must show that there were no legitimate correctional purposes
  2   motivating the actions he complained of”).
  3          Adverse action is action that “would chill a person of ordinary firmness” from
  4   engaging in that activity. Pinard v. Clatskanie School District, 467 F.3d 755, 770 (9th
  5   Cir. 2006). An adverse action may be a harm or a threat of harm, and may be explicit
  6   or implied. See Brodheim v. Cry, 584 F.3d 1262, 1270 (9th Cir. 2009). Though an
  7   adverse action need not be an independent constitutional violation, inconsequential or
  8   de minimis harms do not constitute adverse actions. Watison, 668 F.3d at 1114 (to
  9   support a claim, a harm must be “more than minimal”).
 10          In addition, “[b]ecause direct evidence of retaliatory intent rarely can be
 11   pleaded in a complaint, allegation of a chronology of events from which retaliation
 12   can be inferred is sufficient to survive dismissal.” Watison, 668 F.3d at 1114 (9th Cir.
 13   2012); Pratt, 65 F.3d at 808 (“[T]iming can properly be considered as circumstantial
 14   evidence of retaliatory intent[.]”).
 15          2.     Analysis
 16                 a.     Defendant Hull
 17          Moreno alleges that during a random search, defendant Hull contacted and
 18   exposed Moreno’s penis and stated that he was going to “keep messing with you until
 19   I catch you” and could “get unprofessional whenever you want.” FAC at 6. Moreno
 20   further alleges that after he submitted a grievance regarding the search, defendant Hull
 21   approached Moreno asking him about the grievance and stated, “All right then
 22   motherfucker, it’s on! I’m gonna get you now.” Id. at 7. Moreno further alleges
 23   defendant Hull continued to harass him and said he could “play games,” and after
 24   Moreno was released from ad-seg, defendant Hull stated Moreno was a “bitch” who
 25   tried to “PREA” him and gave him menacing glances. Id. at 19.
 26          First, to the extent Moreno raises a retaliation claim based on defendant Hull’s
 27   allegedly harassing search, Moreno fails to set forth allegations that defendant Hull
 28   conducted the search in retaliation for any constitutionally protected conduct. In fact,
                                                  9
Case 5:20-cv-00272-CJC-KK Document 15 Filed 07/01/20 Page 10 of 13 Page ID #:226




   1   it is unclear what, if any, action allegedly triggered Hull’s search. See Patterson v.
   2   Forbes, No. 2-18-CV-2588-WBS-DMCP, 2019 WL 2994498, at *4 (E.D. Cal. July 9,
   3   2019), report and recommendation adopted, 2019 WL 4302278 (E.D. Cal. Sept. 11,
   4   2019) (dismissing retaliation claim “[b]ecause there are no allegations that the adverse
   5   actions by Defendant were in retaliation to Plaintiff’s exercise of a constitutional
   6   right”).
   7          Second, to the extent Moreno raises a retaliation claim based on defendant
   8   Hull’s non-specific statements and glares, Moreno fails to establish how these actions
   9   rise to the level of adverse actions that are not de minimums. See Rhodes, 408 F.3d at
  10   567-68. Moreover, even if Moreno could establish that defendant Hull took adverse
  11   action against Moreno based on an exercise of his constitutional rights, Moreno fails
  12   to demonstrate his First Amendment rights were chilled. FAC at 16.
  13          Hence, Moreno’s First Amendment retaliation claim against defendant Hull is
  14   subject to dismissal.
  15                 b.        Defendant Hernandez
  16          Moreno alleges defendant Hernandez refused to immediately let him make a
  17   PREA call on June 4, 2018 on his way back to his cell, and that she instead instructed
  18   Moreno to go to his cell until she notified defendant Sergeant DeLeon. Id. at 9. The
  19   Court finds the fact that Moreno was temporarily prevented from making a PREA
  20   call to report an incident that had occurred five days prior does not rise to the level of
  21   an adverse action that would deter a prisoner of “ordinary firmness” from further
  22   First Amendment activities. See Watison, 668 F.3d at 1114; Brown v. Fitzpatrick, No.
  23   2:14-CV-00397-SAB, 2015 WL 13360316, at *3 (E.D. Wash. May 21, 2015), aff’d, 667
  24   F. App’x 267 (9th Cir. 2016) (finding no adverse action where the plaintiff’s
  25   “placement in a cell with property restrictions was only temporary”). Even if Moreno
  26   could demonstrate defendant Hernandez’s failure to immediately allow Plaintiff to
  27   make the PREA call was an adverse action, he has not demonstrated this decision was
  28   “because of” his protected conduct of asking to make the PREA call, rather than to
                                                   10
Case 5:20-cv-00272-CJC-KK Document 15 Filed 07/01/20 Page 11 of 13 Page ID #:227




   1   abide by prison regulations. Moreover, Moreno has not sufficiently alleged such
   2   action had a chilling effect on his pursuing the PREA call.
   3          Hence, Moreno’s First Amendment retaliation claim against defendant
   4   Hernandez is subject to dismissal.
   5                                                V.
   6               LEAVE TO FILE A SECOND AMENDED COMPLAINT
   7          For the foregoing reasons, the FAC is subject to dismissal. As the Court is
   8   unable to determine whether amendment would be futile, leave to amend is granted.
   9   See Lucas v. Dep’t of Corr., 66 F.3d 245, 248 (9th Cir. 1995) (per curiam). Plaintiff is
  10   advised that the Court’s determination herein that the allegations in the FAC are
  11   insufficient to state a particular claim should not be seen as dispositive of that claim.
  12   Accordingly, while the Court believes Plaintiff has failed to plead sufficient factual
  13   matter in his pleading, accepted as true, to state a claim to relief that is viable on its
  14   face, Plaintiff is not required to omit any claim in order to pursue this action.
  15   However, if Plaintiff asserts a claim in his Second Amended Complaint that has been
  16   found to be deficient without addressing the claim’s deficiencies, then the Court,
  17   pursuant to the provisions of 28 U.S.C. § 636, ultimately will submit to the assigned
  18   district judge a recommendation that such claim be dismissed with prejudice for
  19   failure to state a claim, subject to Plaintiff’s right at that time to file Objections with
  20   the district judge as provided in the Local Rules Governing Duties of Magistrate
  21   Judges.
  22          Accordingly, IT IS ORDERED THAT within twenty-one (21) days of the
  23   service date of this Order, Plaintiff choose one of the following three options:
  24          1.     Plaintiff may file a Second Amended Complaint to attempt to cure the
  25   deficiencies discussed above. The Clerk of Court is directed to mail Plaintiff a blank
  26   Central District civil rights complaint form to use for filing the Second Amended
  27   Complaint, which the Court encourages Plaintiff to use.
  28
                                                    11
Case 5:20-cv-00272-CJC-KK Document 15 Filed 07/01/20 Page 12 of 13 Page ID #:228




   1         If Plaintiff chooses to file a Second Amended Complaint, he must clearly
   2   designate on the face of the document that it is the “Second Amended Complaint,” it
   3   must bear the docket number assigned to this case, and it must be retyped or
   4   rewritten in its entirety, preferably on the court-approved form. Plaintiff shall not
   5   include new defendants or allegations that are not reasonably related to the claims
   6   asserted in the FAC. In addition, the Second Amended Complaint must be complete
   7   without reference to the FAC, Complaint, or any other pleading, attachment, or
   8   document.
   9         An amended complaint supersedes the preceding complaint. Ferdik v.
  10   Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). After amendment, the Court will treat
  11   all preceding complaints as nonexistent. Id. Because the Court grants Plaintiff
  12   leave to amend as to all his claims raised here, any claim raised in a preceding
  13   complaint is waived if it is not raised again in the Second Amended Complaint.
  14   Lacey v. Maricopa Cty., 693 F.3d 896, 928 (9th Cir. 2012).
  15         The Court advises Plaintiff that it generally will not be well-disposed toward
  16   another dismissal with leave to amend if Plaintiff files a Second Amended Complaint
  17   that continues to include claims on which relief cannot be granted. “[A] district
  18   court’s discretion over amendments is especially broad ‘where the court has already
  19   given a plaintiff one or more opportunities to amend his complaint.’” Ismail v. Cty.
  20   of Orange, 917 F. Supp. 2d 1060, 1066 (C.D. Cal. 2012); see also Ferdik, 963 F.2d at
  21   1261. Thus, if Plaintiff files a Second Amended Complaint with claims on
  22   which relief cannot be granted, the Second Amended Complaint will be
  23   dismissed without leave to amend and with prejudice.
  24         2.     Alternatively, Plaintiff may file a notice with the Court that he intends to
  25   stand on the allegations in his FAC. If Plaintiff chooses to stand on the FAC despite
  26   the deficiencies in the claims identified above, then the Court will submit a
  27   recommendation to the assigned district judge that the deficient claims discussed
  28   in this Order be dismissed with prejudice for failure to state a claim, subject to
                                                  12
Case 5:20-cv-00272-CJC-KK Document 15 Filed 07/01/20 Page 13 of 13 Page ID #:229




   1   Plaintiff’s right at that time to file Objections with the district judge as provided in the
   2   Local Rules Governing Duties of Magistrate Judges. If the assigned district judge
   3   accepts the findings and recommendations of the undersigned Magistrate Judge and
   4   dismisses the deficient claims discussed in this Order, the Court will issue a separate
   5   order regarding service of any claims remaining in the Complaint at that time.
   6          3.     Finally, Plaintiff may voluntarily dismiss the action without prejudice,
   7   pursuant to Federal Rule of Civil Procedure 41(a). The Clerk of Court is directed to
   8   mail Plaintiff a blank Notice of Dismissal Form, which the Court encourages Plaintiff
   9   to use if he chooses to voluntarily dismiss the action.
  10          Plaintiff is explicitly cautioned that failure to timely respond to this
  11   Order will result in this action being dismissed without prejudice for failure to
  12   prosecute and/or obey Court orders pursuant to Federal Rule of Civil
  13   Procedure 41(b).
  14
  15   Dated: July 01, 2020
  16                                             HONORABLE KENLY KIYA KATO
                                                 United States Magistrate Judge
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                   13
